      Case 4:21-cv-01759 Document 1 Filed on 05/28/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JUANA ALVARADO-LOPEZ,                             §
                                                  §
       Plaintiff                                  §
                                                  §
VS.                                               §          C.A. No. 4:21-cv-1759
                                                  §          JURY DEMANDED
CATERPILLAR INC. and                              §
BENJAMIN D. HOBBS                                 §
                                                  §
       Defendants.                                §

                                   NOTICE OF REMOVAL

       Defendants Caterpillar Inc. and Benjamin D. Hobbs hereby give their notice of removal

of this action to the United States District Court for the Southern District of Texas. See 28 U.S.C.

§§ 1441 and 1446. In support thereof, Solar states as follows:

       1.      On April 28, 2021, Juana Alvarado-Lopez (“Plaintiff”) commenced a civil action

in the 127th District Court of Harris County, Texas styled Juana Alvarado-Lopez v. Caterpillar

Inc. and Benjamin D. Hobbs, Cause No. 2021-25286 (referred to herein as the “State Action”).

Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served in the State

Action are attached to this Notice as Exhibits A through D.

       2.      In the State Action, Plaintiff sought damages for personal injuries against

Caterpillar Inc. and Benjamin D. Hobbs (collectively, “Defendants”).          Plaintiff claims that

Defendant Hobbs, while he was in the course and scope of his employment with Defendant

Caterpillar, caused a collision. As a result, Ms. Alvarado-Lopez allegedly suffered damages.

       3.      Defendants respectively received service of Plaintiff’s State Action on April 22,

2021. Defendants filed their answer to the State Action on May 24, 2021. This Notice is timely

under 28 U.S.C. § 1446(b), having been filed with this Court within thirty days after receipt by
       Case 4:21-cv-01759 Document 1 Filed on 05/28/21 in TXSD Page 2 of 5




Defendants of a copy of an “initial pleading setting forth the claim for relief upon which such

action or proceeding is based...” 28 U.S.C. §1446(b).

       4.      This Court has original subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1332 (Diversity Jurisdiction) because it is a civil action between citizens of different

states where the matter in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs. Consequently, removal of the State Action to this Court is appropriate

pursuant to 28 U.S.C. §§ 1441(a) and 1446.

       5.      Plaintiff is an individual who is a citizen of the State of Texas and resides in

Harris County, Texas.

       6.      Defendant Caterpillar Inc. is a Delaware corporation with its principal place of

business in Deerfield, Illinois.

       7.      Defendant Benjamin D. Hobbs is a citizen of the State of Illinois.

       8.      Complete diversity of citizenship thus exists between the relevant parties. See 28

U.S.C. § 1332(a).

       9.      In the State Action, Plaintiff seeks recovery of sums over $250,000 but less than

$1,000,000.     Although Defendants deny Plaintiff’s claims, more than $75,000.00 is in

controversy, exclusive of interest and costs as per 28 U.S.C. §1332(a).

       10.     The State Action is thus a civil action over which the district courts of the United

States have original jurisdiction, in that the action involves an amount in controversy which

exceeds the sum of $75,000.00, exclusive of interest and costs, and it is between citizens of

different states within the meaning of 28 U.S.C. §§ 1332 and 1441(a).




                                                2
      Case 4:21-cv-01759 Document 1 Filed on 05/28/21 in TXSD Page 3 of 5




       11.     The United States District Court for the Southern District of Texas, Houston

Division, embraces the county in which the State Action is now pending. Therefore, under 28

U.S.C. § 124(a)(7) and 1441(a), this Court is a proper venue for this action.

       12.     A true and correct copy of this Notice has been sent to the Clerk of the District

Court for Harris County, for filing as provided by law, and is concurrently served on Plaintiff in

accordance with 28 U.S.C. § 1446(d).

       13.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, the following items were filed

with this Court as exhibits to the original Notice of Removal:

               (1)    All executed process filed in the state court action are attached as follows:

                      Exhibit A – Affidavit of Service as to Caterpillar Inc.; and Exhibit B –

                      Affidavit of Service on Texas Transportation Commission as to Benjamin

                      D. Hobbs.

               (2)    Copies of all pleadings filed in the state court action are attached as

                      follows: Exhibit C – Original Petition; and Exhibit D – Defendants’

                      Original Answer.

               (3)    A copy of the docket sheet in the state court action is attached as

                      Exhibit E.

               (4)    An index of all documents that clearly identifies each document and

                      indicates the date the document was filed in state court is attached as

                      Exhibit F.

               (5)    A List of Counsel of Record is attached as Exhibit G.




                                                 3
      Case 4:21-cv-01759 Document 1 Filed on 05/28/21 in TXSD Page 4 of 5




       14.     Upon the filing of this Notice of Removal, Defendants also provided written

notice of this removal to all parties. A copy of this Notice is also being filed with the Clerk of

the District Court for Harris County where this cause was originally filed.

       15.     Defendants expressly reserve all rights to assert all defenses to this action.

       WHEREFORE, Defendants Caterpillar Inc. and Benjamin D. Hobbs respectfully give

notice that the action formerly pending as Cause No. 2021-25286 in the 127th District Court for

Harris County, Texas has been removed to this Court.



                                                      Respectfully submitted,

                                                      MEHAFFYWEBER


                                                      By:       /s/ Brad K. Howell
                                                            Brad K. Howell
                                                            State Bar No. 24012860
                                                            500 Dallas Street, Suite 2800
                                                            Houston, Texas 77002
                                                            Telephone: 713.210.8917
                                                            Facsimile: 713.655.0222
                                                            Email: bradhowell@mehaffyweber.com

                                                      ATTORNEY-IN-CHARGE FOR
                                                      DEFENDANTS CATERPILLAR INC.
                                                      AND BENJAMIN D. HOBBS




                                                 4
      Case 4:21-cv-01759 Document 1 Filed on 05/28/21 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

        On the 28th day of May, 2021, I electronically submitted the foregoing document with
the clerk of the court for the U.S. District Court, Southern District of Texas, using the electronic
case filing system of the court. I hereby certify that I have served all counsel and/or pro se
parties of record electronically or by another manner authorized by Federal Rule of Civil
Procedure 5(b)(2):

   Attorney for Plaintiff
   Jonathan C. Kieschnick
   Attorney at Law
   17225 El Camino Real, Ste. 110
   Houston, Texas 77058
   jck@jck-law.com



                                                       /s/ Brad K. Howell
                                                     Brad K. Howell




                                                 5
